Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
1.	Claim 13 objected to because of the following informalities:  Claim 13 recites “The system of claim 1010” should be – The system of claim 10 -   Appropriate correction is required.
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-15 rejected under 35 U.S.C. 101 for being direct to an abstract idea without significantly more.
With respect to claims 1-15, following the Supreme Court’s framework set forth in Alice and Mayo and the 2019 Revised Patent Subject Matter Eligibility Guidance, the inquiry for patent eligibility follows two steps: Step 1: Does the claimed invention fall within one of the four statutory categories of invention? Step 2A (Prong 1): Is the claim “directed to” an abstract idea?  Step 2A (Prong 2): Is the claim integrated into a practical application? Step 2B: Does the claim recite additional elements that amount to “significantly more” than the abstract idea?
In accordance with these steps, the Examiner finds the following:
Step 1: Claim 1 and its dependent claims (claims 2-6) are directed to a statutory category, namely a method. Claim 7 and its dependent claims (8-9) are directed to a statutory category, namely a method.  Claim 10 and its dependent claims (claims 11-15) are directed to a statutory category, namely a system.
Step 2A, Prong 1: Claims 1, 7, and 10, which are substantially similar claims to one another recite a series of calculation carried out on paper followed by a mathematical relationship in the form of a threshold comparison which can be performed mentally.
Step 2A, Prong 2: Claims 1, 7, and 10 recite a multi-microphone array for obtaining audio frames step as insignificant data gathering.  Adding insignificant data gathering would not transform this otherwise abstract idea to significantly more. Claim 10 recites the additional elements “a memory” and “a processor” are recited at a high level of generality such that they amount to no more than mere instructions to implement the abstract idea as merely the hardware components used to implement the abstract idea on a general purpose computer. The claim does not point to a specific improvement in computers in their communication role or provides a specific improvement in the way computers operate. The claim as a whole, looking at the additional elements individually and in combination, does not integrate the abstract idea into a practical application. See MPEP 2106.04(d).
Step 2B: Claims 1, 7, and 10 recite a multi-microphone array for obtaining audio frames step as insignificant data gathering. Adding insignificant data gathering would not transform this otherwise abstract idea to significantly more.  The additional elements of claim 10 recites “a memory” and “a processor”.  These items are not significantly more because these are merely the hardware components used to implement the abstract idea on a general purpose computer. Moreover, the additional elements do not reflect an improvement to a technology or technical field, or include the use of a particular machine or particular transformation. The additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the abstract idea. See MPEP 2106.05.

4.	Claims 1-15 rejected under 35 U.S.C. 101 for being direct to a mathematical concept (mathematical algorithm followed by mathematical relationship/threshold comparison).
As for claim 1 and its dependent claims (claims 2-6), claim 7 and its dependent claims (8-9), and claim 10 and its dependent claims (claims 11-15), without the step of obtaining audio frames from a multi-microphone array, all other steps/limitations can be reasonably categorized as a mathematical concept (mathematical algorithm followed by mathematical relationship/threshold comparison).
Per MPEP 2106.04(a)(2), The mathematical concepts grouping is defined as mathematical relationships, mathematical formulas or equations, and mathematical calculations. The Supreme Court has identified a number of concepts falling within this grouping as abstract ideas including: a procedure for converting binary-coded decimal numerals into pure binary form, Gottschalk v. Benson, 409 U.S. 63, 65, 175 USPQ2d 673, 674 (1972); a mathematical formula for calculating an alarm limit, Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ2d 193, 195 (1978); the Arrhenius equation, Diamond v. Diehr, 450 U.S. 175, 191, 209 USPQ 1, 15 (1981); and a mathematical formula for hedging, Bilski v. Kappos, 561 U.S. 593, 611, 95 USPQ 2d 1001, 1004 (2010).
The Court’s rationale for identifying these "mathematical concepts" as judicial exceptions is that a ‘‘mathematical formula as such is not accorded the protection of our patent laws,’’ Diehr, 450 U.S. at 191, 209 USPQ at 15 (citing Benson, 409 U.S. 63, 175 USPQ 673), and thus ‘‘the discovery of [a mathematical formula] cannot support a patent unless there is some other inventive concept in its application.’’ Flook, 437 U.S. at 594, 198 USPQ at 199. 
In the past, the Supreme Court sometimes described mathematical concepts as laws of nature, and at other times described these concepts as judicial exceptions without specifying a particular type of exception. See, e.g., Benson, 409 U.S. at 65, 175 USPQ2d at 674; Flook, 437 U.S. at 589, 198 USPQ2d at 197; Mackay Radio & Telegraph Co. v. Radio Corp. of Am., 306 U.S. 86, 94, 40 USPQ 199, 202 (1939) (‘‘[A] scientific truth, or the mathematical expression of it, is not patentable invention[.]’’). 
More recent opinions of the Supreme Court, however, have affirmatively characterized mathematical relationships and formulas as abstract ideas. See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 218, 110 USPQ2d 1976, 1981 (describing Flook as holding "that a mathematical formula for computing ‘alarm limits’ in a catalytic conversion process was also a patent-ineligible abstract idea."); Bilski v. Kappos, 561 U.S. 593, 611-12, 95 USPQ2d 1001, 1010 (noting that the claimed "concept of hedging, described in claim 1 and reduced to a mathematical formula in claim 4, is an unpatentable abstract idea,"). 
(Specifically to this case), it is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018) (holding that claims to a ‘‘series of mathematical calculations based on selected information’’ are directed to abstract ideas); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014) (holding that claims to a ‘‘process of organizing information through mathematical correlations’’ are directed to an abstract idea); and Bancorp Servs., LLC v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1280, 103 USPQ2d 1425, 1434 (Fed. Cir. 2012) (identifying the concept of ‘‘managing a stable value protected life insurance policy by performing calculations and manipulating the results’’ as an abstract idea).
Allowable Subject Matter
5.	The following is a statement of reasons for the indication of allowable subject matter:
Pandey (2016/0300584) teaches conferencing apparatus that combines a beamforming microphone array with acoustic echo canceller.
Mukerjee (2010/0280827) teaches noise robust speech classifier ensemble.
As to claims 1, 7, and 10, prior arts of record fail to teach, or render obvious, alone or in combination a computer implemented method, system, and a non-transitory computer readable medium storing computer program instructions for providing assistance to a user managing a communication session in a contact center system that including one or more applications comprising the claimed components, relationships, and functionalities as specifically recited in the claims.

6.	Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 and claims objection of claim 13, set forth in this Office action.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH H NGUYEN whose telephone number is (571)272-7489. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652